Name: 2002/999/EC: Council Decision of 11 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: 2002-12-24

 Avis juridique important|32002D09992002/999/EC: Council Decision of 11 December 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006 Official Journal L 349 , 24/12/2002 P. 0043 - 0044Council Decisionof 11 December 2002on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006(2002/999/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal(1), the two parties held negotiations with a view to determining the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol.(2) As a result of these negotiations, a new Protocol was initialled on 25 June 2002.(3) The Protocol provides Community fishermen with fishing opportunities in waters under the sovereignty or jurisdiction of Senegal for the period from 1 July 2002 to 30 June 2006.(4) The new Protocol must come into force as soon as possible to enable Community vessels to resume fishing. Both parties therefore initialled an Agreement in the form of an Exchange of Letters, temporarily applying the Protocol from 1 July 2002. The Agreement in the form of an Exchange of Letters should therefore be concluded, subject to a final decision pursuant to Article 37 of the Treaty.(5) The allocation of the fishing opportunities among the Member States, their obligation to report catches and the obligation for Community shipowners to land tuna catches in Senegal at their own expense in accordance with point C of the Annex to the Protocol should be laid down,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The obligation of direct landing by freezer tuna seiners set out in point C (c) of the Annex to the Protocol shall be met by Community shipowners on the basis of the following breakdown:- vessels flying the French flag: 44 %- vessels flying the Spanish flag: 56 %.Article 4The Member States whose vessels fish under this Decision shall be required to notify the Commission of the quantities of each stock caught in the Senegalese fishing zone in accordance with Commission Regulation (EC) No 500/2001(2).Article 5The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 11 December 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 226, 29.8.1980, p. 17.(2) OJ L 73, 15.3.2001, p. 8.